                  Case 2:20-cv-01707-JRC Document 6 Filed 11/19/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   NINTENDO OF AMERICA, INC.,                         NO. 2:20-CV-01707
17
18                       Plaintiff,                     PLAINTIFF’S CORPORATE
19                                                      DISCLOSURE STATEMENT
20           v.
21
22   LE HOANG MINH, d/b/a WINMART,
23
24                       Defendants.
25
26
27
28          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and W.D. Washington Local
29
30   Civil Rule 7.1, Plaintiff Nintendo of America, Inc. makes the following disclosures:
31
32          1. Nintendo is a wholly-owned subsidiary of Nintendo Co., Ltd. a publicly-traded
33
34                company organized under the laws of Japan.
35
36          2. No other publicly traded company owns more than 10% of Nintendo’s stock.
37
38
39
40
41
42
43
44
45


     PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT -                  GO RDO N       600 University Street
     1                                                                T ILD E N   Suite 2915
     No.                                                            T H O M AS    Seattle, WA 98101
                                                                   C O R D E LL   206.467.6477
             Case 2:20-cv-01707-JRC Document 6 Filed 11/19/20 Page 2 of 2




 1
 2
 3         DATED this 19th day of November, 2020.
 4
 5                                      GORDON TILDEN THOMAS & CORDELL LLP
 6                                      Attorneys for Plaintiff Nintendo of America Inc.
 7
 8                                      By     s/ Chelsey L. Mam
 9                                           Michael Rosenberger, WSBA #17730
10                                           Chelsey L. Mam, WSBA #44609
11                                           600 University Street, Suite 2915
12                                           Seattle, Washington 98101
13                                           206.467.6477
14                                           mrosenberger@gordontilden.com
15                                           cmam@gordontilden.com
16
17
18                                        PIRKEY BARBER PLLC
19                                        Attorneys for Plaintiff Nintendo of America Inc.
20
21                                        By    s/ Christopher Weimer
22                                             Christopher Weimer, Admitted Pro Hac Vice
23                                             Travis W. Wimberly, Admitted Pro Hac Vice
24                                             1801 E. 6th St., Suite 300
25                                             Austin, TX 78702
26                                             512.322.5200
27                                             cweimer@pirkeybarber.com
28                                             twimberly@pirkeybarber.com
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT -            GO RDO N       600 University Street
     2                                                          T ILD E N   Suite 2915
     No.                                                      T H O M AS    Seattle, WA 98101
                                                             C O R D E LL   206.467.6477
